Fourth Court of Appeals
                                        San Antonio, Texas
                                                July 31, 2015

                                            No. 04-15-00337-CR

                                    IN RE Abelardo G. GONZALEZ

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

         On June 2, 2015, relator filed a petition for writ of mandamus. The court has considered
relator’s petition and has determined that it is now moot. Accordingly, the petition for writ of
mandamus is DENIED AS MOOT. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at
a later date.

       In addition, relator filed a motion requesting additional time in which to file a motion for
rehearing in this court in the event of an adverse ruling on his petition. Relator’s motion is
GRANTED. Any motion for rehearing with respect to this court’s order may be filed by
September 14, 2015.

           It is so ORDERED on July 31, 2015.

                                                            _________________________________
                                                            Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2015.


                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court



1
  This proceeding arises out of Cause Nos. 2008CRR000657 D1, 2008CRR000662 D1, 2008CRR000665 D1, styled
The State of Texas v. Abelardo Gerardo Gonzalez, pending in the 49th Judicial District Court, Webb County, Texas,
the Honorable Jose A. Lopez presiding.